December 23, 2013 Lyn Shenk Branch Chief United States Security and Exchange Commission treet, NE Washington, D.C. 20549-3561 RE: John Wiley & Sons, Inc. Form 10-K for Fiscal Year Ended April 30, 2013 Filed June 26, 2013 Form 10-Q for the Fiscal Period Ended October 31, 2013 Filed December 10, 2013 File Number: 001-11507 On December 19, 2013 John Wiley & Sons, Inc. (the “Company”) received a comment review letter from the U.S Securities and Exchange Commission (the “SEC”) requesting further detail relating to certain areas of the Company’s Form 10-K for fiscal year ending April 30, 2013 and Form 10-Q for the fiscal quarter ending October 31, 2013. Given the timing and routine nature of the comment letter, the Company contacted the SEC staff to request an extension of time to respond. An extension of time to respond was granted until January 20, 2014. /s/ John A. Kritzmacher Executive Vice President and Chief Financial Officer
